IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

RYAN HOBBS, : Case No. 1:13-cv-928
Petitioner,

- VS - : District Judge Timothy S. Black
Magistrate Judge Michael R. Merz

OHIO ADULT PAROLE AUTHORITY,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 89), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, and for good cause shown upon the Court’s de novo review,
hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Petitioner’s request for “Writ of Coram Nobis”
and for evidentiary hearing (ECF No. 88) be DENIED.

November ! , 2019. Frmnhnag. io role

< Tmothy S. Black
United States District Judge
